internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-134595-01 date date legend settlor spouse child a child b date trust trust a first corporate trustee successor corporate trustee dear this is in response to the date letter requesting a ruling on the generation-skipping_transfer_tax consequences of the judicial reformation of trust a the facts submitted and representations are as follows settlor died on date prior to date survived by spouse child a and child b_trust was created in item vii of settlor’s will under paragraphs a and b of item vii during spouse’s lifetime trust was to be held for the benefit of spouse and settlor’s living descendants on spouse’s death the trust property was to be divided into separate equal shares to provide one share for each then living child of settlor and one share for each then deceased child of settlor who died leaving a spouse and or issue under item vii paragraph d a share created for a child living at spouse’s death is to be held in further trust under paragraph d subparagraph sec_1 and the income from the share is to be paid to or for the benefit of the child for life the corporate trustee may also pay to or apply for the benefit of the child such sums of principal of the share as deemed necessary or desirable for medical_care comfortable plr-134595-01 maintenance and welfare taking into consideration to the extent the corporate trustee deems advisable any other income or resources of the child known to the trustee the terms of the trust provide that no individual trustee of the trust is to have any authority to make distributions under this provision under subparagraph sec_3 and on the death of the child leaving issue the trustee is to distribute outright to the child’s issue per stirpes the undistributed balance of the share along with any accumulated but undistributed_income if the child leaves no issue but leaves a surviving_spouse the share will be retained in further trust with income payable for the spouse’s benefit until the spouse’s death or remarriage on the spouse’s death or remarriage the principal is to pass for the benefit of settlor’s other child under item xiv paragraph sec_1 and spouse and first corporate trustee were designated as the co-trustees if spouse ceased to act as trustee child a and child b were to be the co-trustees along with the corporate trustee trust was established on settlor’s death spouse has since died and pursuant to item vii paragraph b on spouse’s death trust was divided into equal shares one such share trust a was created for child a successor corporate trustee and child a are serving as the co-trustees of trust a successor corporate trustee has petitioned the local probate_court to reform trust a pursuant to the proposed reformation item vii paragraph d subparagraph will provide that the trustee will pay distribute or disburse to or for the benefit of the child child a for life in each calendar_year an amount equal to five percent of the average fair_market_value of the child’s share trust a as of the close of the last business_day of the three previous calendar years or the net_income from the child’s share for the calendar_year whichever is greater under the proposed reformation the corporate trustee will have the authority to petition the local probate_court to change the five percent distribution rate in appropriate circumstances any such change must be approved by the probate_court further no individual trustee shall have any authority to determine if the rate shall be changed under item vii paragraph d subparagraph sec_2 and all computations of fair_market_value will include accounting_income and principal but no accruals are required if the trust includes assets for which there is not a ready market the trustee will adopt a method of evaluation as the trustee deems reasonable in its discretion under the circumstances the distribution amount is to be paid first from net accounting_income next from net realized short-term_capital_gains then from net realized long-term_capital_gains and as necessary from principal in all other respects the terms of the reformed trust a will be identical to those of the original trust a requested ruling plr-134595-01 you have asked us to rule that the reformation of trust a as proposed will not cause trust a to lose exempt status for generation-skipping_transfer_tax purposes discussion sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in the appropriate local court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the plr-134595-01 modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in this case the modification of trust a to provide for the distribution to child a of the greater of the trust a income for the calendar_year or an amount equal to five percent of the average fair_market_value of trust a as of the close of the last business_day of the three previous calendar years does not result in a shift of any beneficial_interest in trust a to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification see sec_26_2601-1 example further the modification does not extend the time for vesting of any beneficial_interest in trust a beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made the modification to trust a as proposed will not cause trust a to lose its exempt status for gst tax purposes the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations we are specifically not ruling on the gift_tax and income_tax consequences of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
